

FIRST AMENDMENT
OF
DONALDSON COMPANY, INC.
DEFERRED COMPENSATION AND 401(k) EXCESS PLAN
(2008 Restatement)




WHEREAS, Donaldson Company, Inc., a Delaware corporation (the “Principal
Sponsor”) has heretofore established and maintains a non-qualified, unfounded
supplemental deferred compensation plan for the benefit of a select group of
highly compensated employees known as the “DONALDSON COMPANY, INC. DEFERRED
COMPENSATION AND 401(k) EXCESS PLAN,” which, in its most recent amended and
restated form, is embodied in a document entitled “DONALDSON COMPANY, INC.
DEFERRED COMPENSATION AND 401(k) EXCESS PLAN (2008 Restatement)” (the “Plan
Statement”).


WHEREAS, The Principal Sponsor has reserved to itself the power to make further
amendments of the Plan Statement.


NOW, THEREFORE, The Plan Statement is hereby amended as follows:




1.    RELATION TO MASTER STOCK PLANS. Effective November 19, 2010, Section 1.3
of the Plan Statement shall be amended to read in full as follows:


1.3.    Relation to Master Stock Plans. All benefits provided by this Plan that
are attributable to Long Term Incentive and Restricted Stock Deferral Credits
are subject to any applicable terms, conditions and restrictions required by the
Master Stock Plan pursuant to which the corresponding long-term incentive or
restricted stock award was issued. For this purpose, “Master Stock Plan” shall
mean the Donaldson Company, Inc. 2010 Master Stock Incentive Plan, the Donaldson
Company, Inc. 2001 Master Stock Incentive Plan, or the Donaldson Company, Inc.
1991 Master Stock Compensation Plan, as applicable. Benefits attributable to
Company Credits which are paid in the form of Common Stock are subject to any
applicable terms, conditions and restrictions required by the Donaldson Company,
Inc. 2010 Master Stock Incentive Plan if they credited on or after November 19,
2010, the Donaldson Company, Inc. 2001 Master Stock Incentive Plan if they are
credited before November 19, 2010, or the Donaldson Company, Inc. 1991 Master
Stock Compensation Plan if they are credited on or before December 31, 2001.
2.    REFERENCES TO MASTER STOCK PLANS. Effective November 19, 2010, each
occurrence of the words: “Donaldson Company, Inc. 1991 Master Stock Compensation
Plan” contained in Sections 4.4 and Section 4.5 of the Plan Statement shall be
replaced with the words: “Master Stock Plans.”


3.    SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.


